           Case 1:19-cr-00663-ER Document 62 Filed 06/19/20 Page 1 of 1
                                      Jonathan Rosenberg, Esq.
                             137 Court Street, Fl. 2, Brooklyn, NY 11201
                              Tel: (718) 715-4845 | Fax: (718) 797-1855
                                 Email: jonathan@rosenbergpllc.com

                                              May 20, 2020


HON. EDGARDO RAMOS
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     USA v. Luis Parrales, et al.
               1:19-cr-00663-ER

Your Honor:

        My o ce represents the above-named defendant, Luis Parrales. United States Pretrial Services
informs my o ce that they “reviewed the Order endorsed by the Court, but given that the order
speci es that the employment will be up until May 17, 2020, we will need a new endorsed order that
indicates that the defendant can stay overnight in PA for work-related purposes with prior PSA
approval (not including any speci c dates) so we no longer have the need to go back to the Court for
modi cations.”

      As such, my client requests this Court’s permission to continue residing in
Pennsylvania, at an address known to United States Pretrial Services, for legitimate work
purposes. Moreover, U.S. Pretrial Services informs my o ce that “the defendant continues to provide
employment veri cation & is in full compliance with the release conditions.”

        The Government o cially takes no position as this application. We appreciate the Court’s
time in reviewing this letter.


                                                       Respectfully submitted,




                                                       Jonathan Rosenberg
                                                       Attorney for Luis Parrales
                                                       137 Court Street, Fl. 2
                                                       Brooklyn, N.Y. 11201
                                                       Tel: (718) 715-4845

                                                              SO ORDERED.
cc:    Mr. Nicholas Chiuchiolo
       Assistant United States Attorney
       United States Attorney’s O ce
                                                                           6/19/2020
       Southern District of New York
